           Case 7:20-cr-00224-PMH Document 19 Filed 04/27/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA                                                        Protective Order

                 v.                                                             20 Cr. 224 (PMH)

 MICHAEL NICHOLAS et al.,

                            Defendants.



       Upon the application of the United States of America, with the consent of the undersigned

defendants and their respective counsel, and the defendants having requested discovery under Fed.

R. Crim. P. 16, the Court hereby finds and orders as follows:

       1. Disclosure Material. The Government has made and will make disclosure to the

defendants of documents, objects and information, including electronically stored information

(“ESI”), pursuant to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the

Government’s general obligation to produce exculpatory and impeachment material in criminal

cases, all of which will be referred to herein as “disclosure material.” The Government’s disclosure

material may include material that (i) affects the privacy and confidentiality of individuals; (ii)

would impede, if prematurely disclosed, the Government’s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) is not

authorized to be disclosed to the public or disclosed beyond that which is necessary for the defense

of this criminal case.

       2. Facilitation of Discovery. The entry of a protective order in this case will permit the

Government to produce expeditiously the disclosure material without further litigation. It will also

afford the defense prompt access to those materials, which will facilitate the preparation of the

defense.
          Case 7:20-cr-00224-PMH Document 19 Filed 04/27/20 Page 2 of 5



        3. Good Cause. There is good cause for entry of the protective order set forth herein.

        Accordingly it is hereby Ordered:

        4. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel (“the defense”) other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

        5. Disclosure material may be disclosed by counsel to:

            (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

            (b) Prospective witnesses for purposes of defending this action.

        6. When producing discovery, the Government will designate in writing any category of

disclosure material that falls outside the coverage of this Order. The Government may authorize,

in writing, disclosure of disclosure material beyond that otherwise permitted by this Order without

further Order of this Court.

        7. This Order does not prevent the disclosure of any disclosure material in any motion,

hearing, or trial held in this action, or to any judge or magistrate judge, for purposes of this action.

All filings should comply with the privacy protection provisions of Fed. R. Crim. P. 49.1.

                               Disclosure and Protection of Seized ESI

        8. The Government has advised that information that may be subject to disclosure in this

case may be contained within ESI that the Government has seized, pursuant to warrants issued


                                                   2
           Case 7:20-cr-00224-PMH Document 19 Filed 04/27/20 Page 3 of 5



during the course of the investigation, from various computers, cell phones, and other devices and

storage media.

         9. The Government is authorized to disclose to counsel for the defendants, for use solely

as permitted herein, the entirety of such seized ESI as the Government believes may contain

disclosure material (“the seized ESI disclosure material”). The defendant, defense counsel, and

personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained by

counsel, may review the seized ESI disclosure material to identify items pertinent to the defense.

They shall not further disseminate or disclose any portion of the seized ESI disclosure material

except as otherwise set forth under this Order.

         10. This Order places no restriction on a defendant’s use or disclosure of ESI that originally

belonged to the defendant.

                                 Return or Destruction of Material
         11. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including seized ESI disclosure material, within 30 days of the expiration of the period for direct

appeal from any verdict in the above-captioned case; the period of direct appeal from any order

dismissing any of the charges in the above-captioned case; or the granting of any motion made on

behalf of the Government dismissing any charges in the above-captioned case, whichever date is

later.

         12. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials. This provision does not apply

to any disclosure material or ESI that belongs to the defendant.


                                                   3
            Case 7:20-cr-00224-PMH Document 19 Filed 04/27/20 Page 4 of 5



       13. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material. All such persons shall

be subject to the terms of this Order. Defense counsel shall maintain a record of what information

has been disclosed to which such persons.

                                    Retention of Jurisdiction
       14. The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.

SO ORDERED:

Dated: White Plains, New York
       ____________, 2020


                                              THE HONORABLE PHILIP M. HALPERN
                                              UNITED STATES DISTRICT JUDGE




                                                 4
Case 7:20-cr-00224-PMH Document 19 Filed 04/27/20 Page 5 of 5
